Citation Nr: 9933015	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
May 1974.  The veteran was honorably discharged.  

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This matter was previously before 
the Board in July 1999 and has returned following a Remand 
for a travel Board hearing.  The appeal is once again before 
the Board for appellate consideration.

Following the September 1999 video conference hearing held in 
lieu of a personal hearing before a member of the Board, the 
record was held open for 30 days to allow the veteran to 
submit any additional evidence.  In September 1999, following 
the videoconference hearing, the veteran submitted 18 pages 
of evidence and waived consideration by the agency of 
original jurisdiction in favor of direct consideration by the 
Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The veteran's schizoaffective disorder, bipolar type, had 
its onset during his period of active duty service.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, a 
schizoaffective disorder, bipolar type, was incurred during 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran has a 
current diagnosis of a schizoaffective disorder, bipolar 
type, as shown by a report of VA examination dated December 
1998.  The veteran has provided lay evidence as to in-service 
incurrence; and a medically based nexus has been indicated 
between service and the current psychiatric diagnosis, based 
on the December 1998 report.  Therefore, the Board determines 
that the veteran's claim for service connection for an 
acquired psychiatric disorder is well-grounded in accordance 
with 38 U.S.C.A.
§ 5107(a).  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 
1997).

At the outset, the Board acknowledges that the RO has 
attempted to secure treatment records contemporaneous to the 
veteran's period of service and immediately thereafter.  
Specifically, the RO requested records for the veteran in 
December 1997 with the following replies: (1) no records for 
the above named veteran at the Los Angeles outpatient clinic, 
and; (2) no medical documentation can be located at our 
facility and no perpetual information at this time for the 
period of May 1974 to September 1979 at the West Los Angeles 
VA Medical Center.  A handwritten note affixed to a computer 
generated request for the latter reflects - unable to locate 
volume I of II.  On a thorough review of the claims folder, 
treatment records dated from May to December 1974 from the 
Long Beach VA hospital are of record.  The Board is satisfied 
that to the extent possible the RO has extended sufficient 
effort in assisting the veteran to develop relevant facts 
pertinent to his claim.  No further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred coincident with service in 
the Armed Forces.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  In addition, certain chronic 
diseases, including a psychosis, may be presumed to have been 
incurred during service if they become manifest to a degree 
of 10 percent within one year after separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Pertinent regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (1999).  When, after consideration of all 
the evidence, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
See 38 C.F.R. § 3.102.  A reasonable doubt is one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107(b) (West 1991).

In essence, the veteran contends that his psychiatric 
disorder had its onset in service and is the result of 
discrimination, ridicule, and harassment.  He was treated in 
1974 at the Fort Ord Hospital.  Two weeks after his discharge 
from service, he was medicated with [Tofranil] prescribed by 
the Brentwood VA hospital.  He reports that he never used PCP 
and does not know what it is.  The veteran also reports that 
he has never been hospitalized for any type of drug or 
alcohol problem and has never been in any type of drug or 
rehabilitation program.

The service medical records for the period of October 1973 to 
May 1974 reflect a normal psychiatric evaluation on 
enlistment and separation.  The May 1974 separation physical 
examination reflects: summary of defects and diagnoses - no 
complaints and a history of fracture of the 3rd, 4th, and 5th 
metatarsals.  The records in evidence reflect that the 
veteran was on profile from January 1974, the month a fire 
extinguisher fell on his foot, until separating from service.  

VA inpatient and outpatient treatment records for the period 
of May 1974 to September 1997, reflect that in December 1974 
the veteran's psychiatric status was evaluated as normal.  A 
June 1975 entry reflects that the veteran was having 
headaches that were later described as tension headaches for 
the period from January 1976 to September 1979 and medicated 
with Codeine.  

Records of a VA hospitalization for the period of March to 
April 1977 reflect that the veteran was laid off from his 
post office job four days prior to admission and that his 
behavior for the past day or so had been extremely bizarre.  
The veteran admitted to having a history of illicit drug use 
four days prior to admission.  He was not clear as to whether 
he had used drugs 24 hours prior to admission.  He reported 
that he had been medicated with Tofranil through the 
Brentwood VA and that the last dose he had taken prior to his 
admission had made him extremely lightheaded and produced 
strange feelings.  He reported that his mother gave him four 
pills.  It was thought that the veteran was suffering from 
drug induced toxic psychosis but there were signs that 
possibly the veteran might also have elements of a schizoid 
personality.  The drug abuse screen was negative for 
barbiturates, alcohol, and amphetamines.  The admitting 
diagnosis was drug psychosis rule out schizophrenia.  The 
discharge diagnosis was psychosis secondary to drug abuse.  
It was also noted during this admission that the veteran 
would not answer questions put to him.  An August 1985 
amendment to the April 1977 discharge summary completed by 
Jack M. Shull, Chief Medical Administration Service, reflects 
acute psychosis of unknown etiology.  

VA entries dated in September 1977 reflect that the veteran 
was evaluated for a stress reaction from work and an 
assessment of personality disorder.  He was evaluated in 
October 1977 complaining of feeling nervous and unable to 
relax.  The impression was personality disorder.

In June 1978, the veteran requested psychiatric evaluation 
because his mind sped up and wandered and that he had 
previously attended the Brentwood VA hospital mental health 
clinic.  The impression was anxiety reaction.  The veteran 
was evaluated for a nervous condition in June and July 1978. 

The veteran was admitted to VA hospital in October 1979 in an 
almost catatonic state.  The records reflect that the veteran 
was an outpatient at the Brentwood VA.  The drug screen was 
positive for codeine, which the veteran reported he took for 
pain.  The admission diagnosis was depressive psychosis, rule 
out drug-induced psychosis, and rule out schizophrenia.  The 
assessment was possible schizoid personality concomitant with 
drug [   ].  The impression was psychosis secondary to drug 
abuse -(PCP).  A December 1979 entry reflects anxiety 
neurosis.  Thereafter, outpatient treatment records reflect 
that the veteran was nervous and anxious.  

A discharge summary from the VA Medical Center at Long Beach 
dated in October 1981 reflects a diagnosis of schizophrenia, 
paranoid type; that the veteran had a breakdown in the Army; 
and that he was in the Army hospital for a few weeks.  Since 
then the veteran has been seen "in this facility three or 
four times for a few weeks . . ."  A March 1982 psychiatric 
evaluation reflects by veteran's report that his first 
psychiatric hospitalization was in 1977 or 1976 at Brentwood 
VA hospital at which time he "started having bad problems."  
The veteran was subsequently re-hospitalized in 1977, 1979, 
and 1981 at the Long Beach VA hospital.  Other records 
reflect that the veteran continued to be nervous and anxious.  

A November 1983 entry reflects that hospital records for 
admission in October 1979 make no mention of stress at work 
as a precipitating factor and that the veteran came in to 
explain what led up to the hospitalization.  The veteran 
reported that it began with his being arrested for murder and 
released.  His coworkers would make remarks and accuse him of 
murder.  He produced letters of reprimands and a suspension 
for failing to report for work which were later rescinded 
when shown to be false - the veteran had been hospitalized.  
The veteran had a lot of material showing great problems at 
work.  If the facts are as described by the veteran, this 
examiner would agree that [the] circumstances could have 
contributed to his need for hospitalization.  An October 1984 
VA examination conducted at the Brentwood VA Medical Center 
refers to the veteran's report of psychiatric symptoms since 
service and a diagnosis of schizophrenia, disorganized.  

The evidence of record thereafter is consistent with 
psychiatric admissions and treatment for schizophrenia, 
paranoid type; generalized anxiety disorder, depression, 
insomnia, bipolar disorder, adjustment disorder with mixed 
features, rule out organic mood disorder, polysubstance 
abuse, rule out personality disorder, and depressive disorder 
not otherwise specified.  

A lay statement received by the RO in February 1998 from O. 
Littleton reflects that he knew the veteran prior to military 
service and that when the veteran returned home after service 
he was never quite the same quick witted, energetic, 
ambitious person as before, except for his courteous manner.  

Authorized VA examinations were conducted by physicians at 
East West Medical Group in December 1998.  The orthopedic fee 
basis examination conducted by Dr. Workmon details the 
incident where the veteran injured his foot in the day room 
while on active duty and that medical treatment was delayed.  
The internal medicine examination completed by Dr. J. Tamiry 
reflects that the examiner reviewed current medical records 
in their entirety and that the veteran developed post 
traumatic stress disorder with an onset date in 1974 and the 
same diagnosis date.  He was diagnosed by a psychiatrist in 
Brentwood.  The psychiatric examination conducted by Dr. D. 
Bedrin reflects that the information for the following 
evaluation was obtained from the veteran.  The veteran 
reported that "they" tried to manhandle him in-service and 
he broke down.  The veteran reported that he gets depressed 
and has done so off and on since separating from service.  He 
reported panic attacks and could not describe the symptoms of 
any panic attacks.  He reported that since his discharge from 
the service his life has been all downhill and a total 
disaster.  The veteran has had regular outpatient mental 
health treatment since 1974.  He receives mental health 
treatment one to two times a month.  Currently, he is 
medicating with Stelazine and Cogentin.  The veteran denied 
drug or alcohol treatment programs.  He began drinking 
alcohol in-service and never drank much or heavily.  He 
denied drug use.  The examiner reported that the entire 
medical record was reviewed and that there was a positive 
urine toxicology screen dated in December 1996 for cocaine 
and marijuana.  The Axis I diagnosis according to Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV) criteria is 
schizoaffective disorder, bipolar type.  The examiner opined 
that the veteran's psychiatric symptoms appear to have begun 
just prior to being discharged from the military when he 
reacted to an incident.  Something happened in the orderly 
room.  The examiner added that most of his symptoms began 
after he was discharged from service. 

Testimony from the September 1999 videoconference reflects 
that the veteran was harassed and under pressure because he 
broke three bones in his foot and that was the first time he 
experienced racism, his drill sergeant [tried/made] him walk 
up a hill with a broken foot in January 1974.  Some guys in 
his company carried him out [  ].  "They just dogged me 
out" while I was in the service.  It took 6 hours to see a 
doctor for his foot.  He was harassed for the duration of his 
time in service.  "They" gave me depression because he 
broke his foot.  He had blackout spells during that time.  He 
had one in service in the "audio" room when they wanted to 
jump on me.  His first drill sergeant placed him in the 
holding barracks thereafter.  He was discharged, he was sent 
home in an iridescent suit and sent to Leavenworth.  About 
two weeks after service, he was evaluated at the Los Angeles, 
Brentwood VA hospital and medicated with [Tegretol].  He took 
that medication for about 2 years and 8 months.  In April 
1977, he was fired from his job at the post office.  He was 
medicated with approximately 400 milligrams of [Tegretol].  
He began to act strange.  He was admitted to a locked ward in 
restraints at the Long Beach VA hospital.  He does not recall 
his initial diagnosis.  He sought copies of his medical 
treatment at Brentwood.  He was told the records were lost.  
In 1977, he was diagnosed with psychosis, schizophrenia.  
When he has been "under depression," he has heard voices at 
night.  He is paranoid a lot.  He cannot deal with crowds.  
When he is under extreme pressure, he cannot deal with a lot 
of problems.  When he is under pressure, he gets panic 
attacks.  He does not black out, but he does not remember 
what happened.  He believes that the racial injustice he 
received during service was utilized as a mechanism to 
discharge him.  

A September 1999 statement from the veteran's mother reflects 
that the veteran had been on medication [prescribed by] VA 
since separating from service.  In March 1977, he was going 
through changes and was not himself.  She called the VA in 
regards to his behavior.  She was instructed to give him 100 
milligrams of Tofranil.  It did not seem to work, so she gave 
him more, approximately four pills.  Then, he started to act 
bizarre.  She took him to the Long Beach VA hospital and had 
him admitted.  

When considering the evidence in its totality, the Board 
determines that the veteran's reported history of an incident 
in service, treatment immediately following service, the 
subsequent evaluation and treatment, and current findings on 
VA authorized examinations are essentially consistent with 
the veteran having been treated as early as two weeks after 
discharge for psychiatric symptoms, and at the latest 
sometime in 1974 at the Los Angeles - Brentwood VA outpatient 
clinic.  

Although the service medical records do not contain a 
notation of the harassing incident, there is documentation of 
the foot injury that purportedly occurred at the same time.  
It appears from a reading of the record that a line of duty 
determination was not conducted, which may or may not be of 
significance.  On balance, the evidence reflects a normal 
psychiatric evaluation in December 1974, and that the veteran 
experienced what he described as harassment at his place of 
employment, which is predated by tension headaches and stress 
in June 1975.  However, this evidence in conjunction with the 
clinical record that contains references to treatment at the 
Brentwood VA outpatient psychiatric clinic in 1974, 
psychiatric treatment thereafter with diagnoses that include 
schizoaffective disorder, bipolar type, as well as the 
December 1998 VA authorized psychiatric examination, which 
contains a medical opinion that the veteran's psychiatric 
symptoms appear to have begun just prior to being discharged 
from the military when he reacted to an incident - something 
happened in the orderly room, tends to support a finding that 
an acquired psychiatric disorder had its onset in service.  
As such, the veteran's contention that his psychiatric 
disability originated during service is supported by the 
December 1998 medical diagnosis and opinion rendered after 
extensive evaluation of the veteran and review of entire 
record, and is opposed by the lack of documented psychiatric 
problems during service.  However, the medical data of record 
as a whole lends support, in effect, to both conclusions.  In 
such cases, where the evidentiary record is in equipoise, the 
benefit of the doubt must be resolved in the veteran's favor.   
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for a 
schizoaffective disorder, bipolar type, is warranted.


ORDER

Service connection for a schizoaffective disorder, bipolar 
type, is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

